  EXHIBIT 10.11

 

AMENDMENT NO. 1 TO PROMISSORY NOTE

 

This Amendment No. 1 to Promissory Note (the “Amendment”) is entered into
effective the 5th day of March, 2020, by and between Sunray Trust (the
“Holder”), and Gofba, Inc., a California corporation (the “Company”).

 

RECITALS

 

WHEREAS, the Company is the maker under that certain promissory note dated May
1, 2018 in the original principal amount of $1,284,697, executed in favor of the
Holder (collectively, the “Note”);

 

WHEREAS, all principal and interest due under the Note were due to the Holder on
January 1, 2020 (the “Maturity Date”);

 

WHEREAS, no payment has been made under the Note, and the Holder and the Company
desire to modify the terms of the Note to extend the Maturity Date as set forth
herein.

 

NOW, THEREFORE, in consideration of the mutual promises herein contained, the
parties hereto hereby agree as follows:

 

1. The principal and any unpaid accrued interest on the Note shall be due and
payable on or before 5:00 p.m., Pacific Standard Time, on January 1, 2022 (the
“New Maturity Date”).

 

2. Interest shall continue to accrue at the rate of five percent (5%) per annum,
simple interest, until all unpaid principal and interest is paid in full.

 

3. As consideration for the extension of the Maturity Date on the Note, the
Company agrees to pay a fee in the amount of one-half of one percent (0.5%) of
the original principal amount, payable on the New Maturity Date (the “Loan
Fee”). Holder agrees to waive the Loan Fee in the event that the Company does
not Default (as defined in the Note and as modified herein) on its payment
obligations set forth in the Note and this Amendment.

 

4. Other than as set forth herein, the terms and conditions of the Note shall
remain in full force and effect.

 

 1

 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first set forth above.

 

“Company”

 

“Holder”

 

 

 

 

Gofba, Inc.,

 

Sunray Trust

 

a California corporation

 

 

 

 

 

 

 

 

By: William DeLisi

 

By: Anna Chin

 

Its: Chief Executive Officer

 

 

Its: Trustee

 

 

 2

 